                     Case 1:19-mj-02969-UA Document 3 Filed 03/25/19 Page 1 of 1




D _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                0 DEFENDANT WAIVES PRETRIAL REPORT

0 Rule 5       0 Rule 9          ~le 5(c)(3)    0 Detention Hrg.           DATE OF ARRESTj - ;;2 (' -
                                                                           TIME OF ARREST I J_ ". Q
                                                                                                          {tj
                                                                                                   3 tl . Y\1 •
                                                                                                                      0 VOL. SURR.
                                                                                                                      0 ON WRIT
0 Other:
             -------------~
                                                                           TIME OF PRESENTMENT =J        f2 · VV1 ,

                                                               BAIL DISPOSITION
                                                                                        0 SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE         0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
D DJ;.l'ENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ __
iD-1(GREED CONDITIONS OF RELEASE                                                           ~
0 ~.RELEASEDONOWN~OGNIZANCE                       /)                     ?/e,Av~t / V
Di 300 I 00 Q PRB ~ ~ FRP                            CJ/"f,!{ .///C / -'f •


=
      E URED BY$             CASH/PRO      .
           LRESTRICTEDTOSDNY       ~~~~L_J~.ld..:IJ....!.i0~..u..~·~~411\~~~d1Y---\.~~L.L~~~
4J.,lf'EMPORARY ADDITIONAL   VEL UPON CONSENT OF USA & APPROVAL OF PRj:J; lJ~L S~
~RRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS) -                                      Pv/
                                                                  !// ~/V ?°,1-'/-t'/ v ~
~TRIAL SUPERVISION: 0 REGULAR 0 STRICT ~RECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEAL TH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION      0 HOME DETENTION     0 CURFEW    0 ELECTRONIC MONITORING    0 GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR ST ART EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 D~ BE DETAINED UNTIL ALL CONDITIONS ARE MET
5J.r1EF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:-----~--~
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _;REMAINING CONDITIONS TO BE MET BY:+ -5- l Cf

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:                                                          .                  TI
- D n-wst- nor 5fl'~ I h-avtSkV" 115, 000 (j'( ~o ~ (Yl ()..._ g-i4_1r: ~~~5 dVl
   R-d'w\ J to ~v·j O-LU.~ ~ eovt. ~ l S w / fVl rJ- f\rs t M 't\ ~ ~
._ b ~ve..po¥+- h c,bU\- O\;\ ~-1-1q J 2                             ·jl\I\·                              e

0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For &td(s(c){3) Cases:
ei1f>ENTITY HEARING WAIVED                                             0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                   B-eO'NTROL DATE FOR REMOVAL:       -1- - l - ( j
PRELIMINARY HEARING DATE:                 1:-'J.~-         1'l         ~PENDANT'S CONSENT
DATE:      3- lC- \Cj                                                           ~±tf?~
                                                                               UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~(original)-        COURT FILE        fll:!K- U.S. ATTORNEY'S OFFICE        ~     - U.S. MARSHAL     QB,flili - PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2
